             Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
                                                 :
        v.                                       :   Case No. 21-CR-6 (TJK)
                                                 :
DOUGLAS AUSTIN JENSEN,                           :
                                                 :
        Defendant.                               :

                         MOTION FOR EMERGENCY STAY AND
                          FOR REVIEW OF RELEASE ORDER

        The United States of America, by and through its attorney, the United States Attorney

 for the District of Columbia, respectfully moves this Court to, first, stay Defendant’s release

 pending trial, and second, review the decision by the Magistrate Judge from the Southern

 District of Iowa to deny the government’s motion for pre-trial detention. In support thereof, the

 government states the following:

 I.     BACKGROUND

        A.       Procedural Posture

       On January 8, 2021, Defendant was arrested in his home state of Iowa on an arrest warrant

issued from the United States District Court for the District of Columbia by Magistrate Judge G.

Michael Harvey in connection with a Criminal Complaint arising out of the riot at the United

States Capitol building on January 6, 2021.

       On January 11, 2021, a federal grand jury sitting in the District of Columbia returned a

six-count Indictment charging Defendant with Obstructing a Law Enforcement Officer During a

Civil Disorder, in violation of 18 U.S.C. § 231(a)(3); Assaulting, Resisting, or Impeding a Federal

Law Enforcement Officer, in violation of 18 U.S.C. § 111(a)(1); Entering and Remaining, and


                                                 1
          Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 2 of 16




Disorderly and Disruptive Conduct inside a Capitol Building, in violation of 18 U.S.C. §§

1752(a)(1)-(2); and Violent Entry and Disorderly Conduct, and Parading, Demonstrating and

Picketing in a Capitol Building, in violation of 40 U.S.C. §§ 5104(e)(2)(A)-(G). (Docket Entry

3).

       Defendant appeared for Rule 5 proceedings in the Southern District of Iowa on January

12, 2021, in case Number 4:21-mj-11-HCA. The United States made a motion to detain the

defendant without bond pending trial. The defendant is subject to detention pursuant to 18 U.S.C.

§ 3142(f)(1)(E), which provides for detention in cases where Defendant committed a crime while

in possession of a deadly weapon—Defendant was in possession of a knife when he committed

the charged crimes. Chief Magistrate Judge Helen C. Adams ordered Defendant’s temporary

detention pending an identity and detention hearing. Id. (Docket Entry 10). Defendant waived

the identity hearing, but a detention hearing was held on January 19, 2021. Id. (Docket Entries

14-16). On January 21, 2021, Magistrate Judge Adams ordered Defendant released pending trial

and established release conditions. Id. (Docket Entries 17-18). Magistrate Judge Adams stayed

her ruling until January 27, 2021, to allow the United States an opportunity to appeal to this Court

pursuant to 18 U.S.C. § 3145(a).

         B.     Statement of Facts

       On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. The U.S. Capitol is secured

24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and

temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with

appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the

exterior plaza of the U.S. Capitol was also closed to members of the public. During the joint

                                                 2
          Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 3 of 16




session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice




                                                3
             Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 4 of 16




President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there. Among those persons was Douglas Austin Jensen, who traveled from

his home in Des Moines, Iowa, to participate.

       Defendant’s participation in the Capitol riot was reported to the Federal Bureau of

Investigation (“FBI”) by numerous sources after The Guardian, a British news media outlet,

published video showing Defendant chasing a police officer during the riot. That video, which was

published on January 7, 2021, quickly went “viral” on multiple social media sites, and numerous

individuals who knew Defendant personally called FBI to report that Defendant was the person in

the video.

       On January 8, 2021, Defendant walked into the Des Moines Police Department and said

that he wanted to talk to someone because he thought he was in trouble. Defendant was interviewed

by a Detective and an FBI Special Agent, who identified themselves as such to Defendant before

the interview began. Prior to conducting the interview, Defendant was informed that the interview

was being conducted voluntarily at his request, and that he was free to leave at any time. Defendant

was also informed that the interview was being recorded. Defendant explained that he was a firm

believer in “QAnon” or “Q,” and was a proponent of President Trump’s exercise of the

“Insurrection Act” to declare martial law and prevent the “fraudulent” election of Joseph R. Biden

from being certified by Congress. Defendant said that, in his opinion, the first person to be arrested

pursuant to the “Insurrection Act” would be Vice President Mike Pence.


                                                  4
          Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 5 of 16




       Defendant stated that he traveled to Washington, D.C. to attend President Trump’s rally

because he had seen “Q” publish that “The Storm has arrived,” and both “Q” and President Trump

had called “all Patriots” to Washington, D.C. for the rally. Defendant stated that he believed that

it was “Showtime” – which he clarified to mean that he believed President Trump would order that

Vice President Mike Pence and the rest of the “corrupt government” were going to be arrested,

and he wanted to be there to see it. Defendant described himself as a “true believer.”

       Defendant stated that he was disappointed that President Trump did not make such an

announcement at the rally, but that he had heard President Trump encourage everyone to march

on the Capitol and he believed that something was going to happen there. Defendant stated that,

while walking to the Capitol, he heard other “Patriots” talking about how they were going to

“Storm the Capitol.” Defendant admitted that he agreed to participate because it was “Showtime”

and he wanted to be a part of it. Defendant stated that he wanted to participate in “Storming the

Capitol” because “I was trying to fire up this nation,” and “I’m all about a revolution.”

       During the course of the interview Defendant admitted that he was the person seen in the

video published on The Guardian. Defendant admitted that he entered the Capitol by climbing a

wall, and running with a crowd of others to a location with multiple windows. Defendant stated

that he entered the Capitol by climbing through a window after someone else used “tools” to break

it. Defendant stated that, once inside the Capitol building, he pushed his way to the front because

he was wearing a shirt with a large “Q” on it with their motto “Where We Go One, We Go All,”

and he “wanted Q to get the credit” for what they were about to do. When asked to clarify,

Defendant stated, “I wanted to stop this crap with Mike Pence.”

       Defendant specifically admitted chasing a Capitol Police officer, and that he had refused

to obey the officer’s lawful orders to stop and leave the Capitol. Defendant further admitted to


                                                 5
          Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 6 of 16




yelling “I’ll take it” when the officer raised a baton to threaten Defendant to move back. Defendant

further admitted to yelling “Why are you defending these m*****f*****s, why aren’t you

arresting them” and “I’m only here to make you do your jobs and arrest these people” during his

altercations with the officer. Defendant admitted that when he said “them” and “these people” he

was referring to “the corrupt government,” including Vice President Mike Pence.

        During the interview, Defendant provided agents his cell phone and gave written consent

for them to search it. Defendant admitted that he had deleted his social media accounts from his

phone after January 6, 2021, so as not to be in possession of incriminating material. Law

enforcement is in the process of searching the phone, which contains more than 100GB of data.

When the interview concluded, Defendant was allowed to leave the Des Moines Police Station.

FBI Special Agents and undersigned counsel then secured a criminal complaint and warrant for

Defendant’s arrest.

         C.      Order for Release

         On January 21, 2021, two days after a detention hearing the Southern District of Iowa,

 the magistrate judge issued an Order of Release for the defendant with certain conditions. The

 magistrate judge stayed the implementation of that order until January 27, 2021, to give the

 United States an opportunity appeal.

 III.    ARGUMENT

         A. This Court Has the Authority to Stay and Review the Release Order

        Title 18, U.S.C. § 3145(a) states:

         (a) Review of a release order – If a person is ordered released by a magistrate, …

                 (1) the attorney for the Government may file, with the court
                 having original jurisdiction over the offense, a motion for
                 revocation of the order or amendment of the conditions of release
                 ...

                                                 6
            Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 7 of 16




           The motion shall be determined promptly.

           On the government’s motion to review a release order, this Court considers de novo the

    Magistrate Judge’s denial of pre-trial detention. In its discretion, the Court may proceed to

    rehear the evidence by recalling the witnesses, reviewing transcripts, or by proceeding through

    proffer and argument. It may take additional evidence from new witnesses or consider

    arguments not previously raised. In short, the Court may proceed as best enables it to resolve

    the question posed: whether any condition or combination of conditions will reasonably assure

    the appearance of the person as required and the safety of any other person and the community.

    As the legislative history of the 1984 Bail Reform Act amendments shows:

                   [T]he language referring to the safety of the community refers
                   to the danger that the defendant might engage in criminal
                   activity to the detriment of the community. The committee
                   intends that the concern about safety be given a broader
                   construction than merely danger of harm involving violence. . .

    See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad.

    News 3182, 3195-3196. 1


1
 To that end, it is worthwhile recalling Congress’ intent in 1984 when it enacted the current
version of the Bail Reform Act:

                   Many of the changes in the Bail Reform Act reflect the . . .
                   determination that Federal bail laws must . . . give the courts
                   adequate authority to make release decisions that give appropriate
                   recognition to the danger a person may pose to others if released.
                   . . . The constraints of the Bail Reform Act fail to grant the Courts
                   the authority to impose conditions of release geared toward
                   assuring community safety, or the authority to deny release to
                   those defendants who pose an especially grave risk to the safety
                   of the community. . . . This broad base of support for giving
                   judges the authority to weigh risks to community safety in pretrial
                   release decisions is a reflection of the deep public concern, which
                   the Committee shares, about the growing problem of crimes
                   committed by persons on release.
    See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad. News
                                                    7
             Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 8 of 16




            B. The Bail Reform Act Factors All Weigh in Favor of Detention

            The United States is seeking detention pending trial pursuant to 18 U.S.C. § 3142(f)(1)(E),

 which provides for the possibility of detention where the defendant possessed a dangerous

 weapon during the course of the charged offenses. Consequently, the government requests review

 of the magistrate judge’s decision to release the defendant and seeks a further stay of the order

 from this Court.

        As the Court is aware, there are four factors under Section 3142(g) that the Court should

analyze in determining whether to detain the defendant pending trial: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) his

history and characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by his release. Each of these factors weighs in favor of pretrial

detention in this case.

                  1.      The Nature and Circumstances of the Offenses Favor Detention

        The nature and circumstances of the charged offenses weigh heavily in favor of detention.

Defendant traveled from Des Moines, Iowa to the District of Columbia to attend President Trump’s

rally on January 6, 2021. After the rally, Defendant and thousands of others marched to the U.S.

Capitol building and, eventually, forced their way inside. Defendant entered the Capitol through a

broken window after another rioter threw a piece of wood through it and another rioter used a

plastic shield to break the glass out of the frame. 2




 3182, 3486-3487. (Emphasis added.)
        2
        The following photographs are “screenshots” of a video that was uploaded to YouTube
on January 6, 2021. See https://www.youtube.com/watch?v=aUjtmt_9GcY (last visited January
19, 2021).
                                                    8
           Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 9 of 16




       Once inside the Capitol, Defendant pushed his way to the front of the pack, and engaged

in a confrontation with Capitol Police Officer Eugene Goodman. 3 Officer Goodman repeatedly

ordered Defendant and the other rioters to back up and leave the Capitol building. Defendant

refused and, indeed, kept advancing toward Officer Goodman in a menacing manner – even as

Officer Goodman retreated to recover a baton that had been dropped onto the floor. The video

shows that Defendant was primary aggressor, and other members of the mob followed his lead in

pursuing Officer Goodman into the Capitol building.




       3
        The following photographs are “screenshots” of a video that was uploaded to YouTube
on January 7, 2021. See https://www.youtube.com/watch?v=_cA2l0n5gPE (last visited January
20, 2021).
                                              9
           Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 10 of 16




          When Officer Goodman recovered the baton, raised it, and ordered Defendant to “get

back,” Defendant responded “I’ll take it,” indicating that he would physically take the baton from

Officer Goodman if Officer Goodman tried to use it on Defendant. Officer Goodman, who was

facing the mob on his own, then retreated up the stairs and radioed twice for backup to direct other

officers to the mob’s location. Defendant, followed by the mob, chased Officer Goodman up the

stairs.




          When Officer Goodman reached the second floor, he positioned himself so that he was

between Defendant and the Senate floor – which had not yet been evacuated. During this

altercation, Defendant was yelling that Officer Goodman should be arresting members of the
                                                10
            Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 11 of 16




“corrupt government” and that Defendant was there to make sure that he did so. Realizing that he

could not prevent the mob from storming the Senate floor by himself, Officer Goodman baited

Defendant into continuing to follow him – luring Defendant and the mob away from the Senators

that Defendant wanted to “arrest.” Officer Goodman’s ruse worked, and Defendant continued to

pursue Officer Goodman. At one point, Defendant reached into his pocket where we now know he

had a knife. 4




        Immediately thereafter, several additional Capitol Police officers joined Officer Goodman

and attempted to quell the mob, and Defendant removed his hands from his pockets. Officers




        4
          Defendant admitted to law enforcement that he brought the knife with him, into the
Capitol and surrendered it to law enforcement. Defendant’s possession of a dangerous weapon
also raises the maximum penalty for 18 U.S.C. § 1752(a)(1) and (2) to ten years imprisonment,
because the Capitol riot resulted in significant bodily injury. 18 U.S.C. § 1752(b)(1).
                                               11
          Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 12 of 16




reported that they were too far outnumbered to attempt to arrest the rioters, so instead they used

their training to try and de-escalate the situation by talking with individuals in an attempt to calm

them down. Notwithstanding these efforts, offers were met. Rather, they were met with shouting

and aggression. On the video, rioters can be heard shouting “this is our house,” “this is our

America,” and “we’re here for the corrupt government”. Defendant admitted during the voluntary

interview that he aggressively shouted “why aren’t you defending these m*****f*****s, you

should be arresting them!”




        Capitol Police Officer Keith Robichow reported that, during this altercation, one of the rioters

slammed a fire extinguisher on the ground causing it to rupture. Officer Robichow described that it sounded


                                                    12
          Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 13 of 16



like an “explosion,” and – given both the sound and the white powder in the air – both the rioters and the

officers were momentarily shocked and everyone took a step back. Officer Robichow described that

Defendant was the only one who seemed unfazed by the “explosion” and continued to advance toward the

police officers. Officer Robichow stated that Defendant was the most aggressive of the rioters – because

he was constantly encouraging the other rioters to move forward, and seemed intent on starting a fight with

officers. Officer Robichow stated, however, that the scariest thing about Defendant was that he kept calmly

approaching officers even when everyone else was momentarily fazed by the “explosion.” This event was

captured in multiple photographs, including a photograph which shows Officer Robichow standing between

Defendant and the rest of the police line trying to defuse the situation.




        Officer Robichow stated that he and the rest of the officers were eventually able to de-escalate the

tension between the rioters and the officers, and the rioters all left the atrium where this confrontation

occurred. Many of the rioters, upon retracing their steps out of the atrium, found their way onto the Senate

floor – which had been evacuated while this confrontation took place. It is not clear where else Defendant

went inside the Capitol building after this confrontation was de-escalated.

                 2.      The Weight of the Evidence Favors Detention

        The weight of the evidence against Defendant weighs strongly in favor of detention.

Defendant’s involvement in the events of January 6, 20201, was memorialized in press

photographs and surveillance video from the Capitol building itself. Defendant also published

                                                      13
           Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 14 of 16




photographs of himself inside the capitol – and self-identified – on his Twitter account.




Moreover, given the sheer number of photographs and videos taken at the Capitol on January 6,

2021 – as well as internal surveillance footage – the United States anticipates that its evidence

against Defendant will increase as agents are able to acquire and review that additional footage.

               3.     Defendant’s History and Characteristics Favor Detention

        Defendant’s History and Characteristics also weigh in favor of detention. Defendant is a

self-described adherent of “QAnon”—a conspiracy that thrives on spreading misinformation and

encouraging violence. Defendant’s eagerness to travel more than 1,000 miles in hopes that he

would hear President Trump declare martial law, and his willingness to take martial law into his

own hands when no such pronouncement came, says more about Defendant’s characteristics than

any criminal history ever could.

        Nevertheless, Defendant has a number of convictions which demonstrate violence and/or

dangerous behavior.

 Date        Jurisdiction                   Charge(s) of Conviction           Sentence

 3/7/15      Olmstead County, Minnesota Domestic Assault                      3 days imprisonment
                                        Disorderly Conduct                    1 year probation
 2/17/07     Polk County, Iowa          DUI                                   Deferred Judgement
                                                                              1 year probation
 12/26/06 Polk County, Iowa                 Fifth Degree Theft                Deferred Judgment

                                                14
           Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 15 of 16




                                                                              Community Service
 1/31/05     Warren County, Iowa             Conspiracy to Deliver          a Deferred Judgment
                                             Controlled Substance             2 years’ Probation

Defendant’s Pretrial Services Report in the Southern District of Iowa reports that he was fired from

his job based on his actions on January 6, 2021. PS3 Form, Case No. 4:21-mj-11-HCA (Docket

Entry 12, at 2) (1/15/21). Defendant admits to taking Hydrocodone and muscle relaxers for a back

injury, and also reports being a daily marijuana user. Id. at 3. Defendant reports to drinking

“monthly,” and that when he drinks he drinks to intoxication. Defendant also reported having

experimented with both cocaine and methamphetamine in the past.

       D.      The Danger to the Community Created by Defendant’s Release Favors of
               Detention

       Defendant poses a substantial risk of danger to the community if he is released. A self-

described “true believer” who is “all about a revolution” voluntarily chose to join a riot seeking to

“arrest” lawmakers who were going to certify an election that he believed to have been stolen. In

order to make good on his intent to “stop this crap with Mike Pence,” Defendant led a large mob

that chased a Capitol Police officer up two flights of stairs – menacing the officer all the way, and

at one point reaching into a pocket where he held a pocket knife. Defendant made it perfectly clear

that the Capitol Police officers should be arresting Vice President Pence, Senators, and

Congresspersons, not protecting them. Defendant believed that such arrests were mandatory, and

he and the mob were present to make sure they happened.

       Releasing Defendant from custody will only reinforce his belief that his cause is just. If

nothing else, the events of January 6, 2021, have exposed the size and determination of right-wing

fringe groups in the United States, and their willingness to place themselves and others in danger

to further their political ideology. Anyone who would act as Defendant acted, for the reasons he

identified in support of his actions, is a per se danger to the community. There is no reason believe

                                                 15
          Case 1:21-cr-00006-TJK Document 5 Filed 01/22/21 Page 16 of 16




that Defendant is any less interested in “revolution” simply because the results of the election that

he believes is fraudulent was certified and President Biden has been inaugurated. Allowing

Defendant to be released pending trial, even under substantial release conditions, creates a

substantial risk of danger to the community.

                                         CONCLUSION

        This Court has the authority to stay the Magistrate Judge from the Southern District of

Iowa’s Order to release Defendant pending trial in this case. Moreover, this Court has the authority

to overrule that decision and order that Defendant be detained and transferred to the District of

Columbia pending trial. This case warrants such an exercise of the Court’s authority. All four of

the Bail Reform Act factors weigh heavily in favor of detention in this case, and there is no

condition, or combination of conditions, that will ensure the safety of the community if Defendant

is released.

                                                  Respectfully submitted,
                                                  MICHAEL R. SHERWIN
                                                  Acting United States Attorney
                                                  New York Bar No. 4444188


                                         By:       /s/ James B. Nelson
                                                   JAMES B. NELSON
                                                   D.C. Bar No. 1613700
                                                   Assistant United States Attorney
                                                   Federal Major Crimes Section
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-6986
                                                   james.nelson@usdoj.gov




                                                 16
